Citation Nr: 0201392	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1944 to June 1946 and 
from December 1947 to April 1967.  He died in July 1992.  The 
appellant is the veteran's surviving spouse.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board previously issued a decision on this matter in 
March 2001, in which it found no new and material evidence to 
reopen the claim.  The appellant appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
May 2001 Order, the Court vacated the decision and remanded 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  The case is again before 
the Board.  

By letter dated in October 2001, the Board advised the 
appellant that she had 90 days in which to submit additional 
evidence or argument in support of her claim.  Later in 
October 2001, the appellant submitted a personal statement, 
as well as a statement from the veteran's brother, with a 
waiver of consideration of that evidence by the RO.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The Board denied service connection for the cause of the 
veteran's death in a September 1998 decision.  The appellant 
did not timely initiate an appeal to the Court.  

3.  Evidence received since the September 1998 Board decision 
is cumulative of evidence already of record.  
CONCLUSIONS OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  No new and material evidence has been received since the 
September 1998 Board decision to reopen the claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1999 rating decision and February 2000 statement of 
the case, the RO provided the appellant with the applicable 
laws and regulations and gave notice as to the types of 
evidence needed to substantiate her claim.  The Board notes 
that the new regulations redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
appellant's claim was submitted in March 1999, the amended 
regulations do not apply.  

In any event, the appellant has not identified any relevant 
service records or VA treatment records that are yet 
outstanding.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA).  Similarly, she has not authorized 
VA to obtain any additional private records.  In addition, 
the Board finds that the appellant has had ample opportunity 
to submit evidence and argument, including oral testimony, in 
support of her claim.  Therefore, there is no indication that 
the Board's present review of the claim, to include 
consideration of the VCAA and its implementing regulations, 
will result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The appellant submitted a claim for service connection for 
the cause of the veteran's death in August 1992.  The RO 
denied that claim.  In a July 1996 decision, the Board also 
denied the claim for service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
Court, which vacated the Board decision and remanded the 
matter to the Board by Order dated in January 1998.  
Thereafter, in September 1998, the Board issued another 
decision in which it again denied service connection for the 
cause of the veteran's death.  This decision confirmed the 
RO's prior denials.  

The appellant filed a motion for reconsideration with the 
Board in October 1998.  The Board denied the motion in March 
1999 and referred the claim to the RO for adjudication as a 
claim to reopen.  The RO found no new and material evidence 
to reopen the claim in its December 1999 rating decision.  In 
January 2000 correspondence, the appellant expressed a desire 
to appeal to the Court the Board's September 1998 decision.  
However, there is no indication that the appellant filed of 
Notice of Appeal with the Court within the appeal period 
provided by law.  See 38 U.S.C.A. § 7266 (West 1991 & Supp. 
2001).  Therefore, the Board's September 1998 decision, which 
subsumes the prior RO decisions, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the September 1998 Board 
decision consists of: the veteran's service medical records; 
service records; the veteran's death certificate; an October 
1992 statement from Vandenberg Air Force Base; records from 
Goleta Valley Community Hospital; records and a March 1993 
statement from R. Michel, M.D.; the appellant's testimony 
from her April 1993 Travel Board hearing and written 
statements submitted during the hearing; copies of magazine 
articles, pamphlets, and medical texts concerning cancer and 
tobacco; a November 1996 statement from C.S.H.; excerpts from 
government reports on tobacco use; and multiple written 
statements from the appellant dated from August 1992 to April 
1998.  In the September 1998 decision, the Board found that 
the veteran had not been diagnosed as having nicotine 
dependence, that there was no evidence of nicotine dependence 
in service, that the cancer that caused death was not shown 
in service or within one year thereafter, and that there was 
no competent evidence indicating that the veteran's cigarette 
smoking in service caused or contributed significantly or 
materially to his death from cancer.    

Evidence received since the September 1998 Board decision 
consists of: the appellant's statements in her October 1998 
motion for reconsideration; lay statements dated in September 
1998 from R.L.S., S.M., and F.A.F.; a June 2001 statement 
from the veteran's brother; and written statements from the 
appellant dated in January 2000, March 2000, May 2000, and 
October 2001.  

Initially, the Board emphasizes that the appellant's claim to 
reopen was filed after June 9, 1998.  For such claims, the 
law prohibits service connection of a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during active duty service.  38 U.S.C.A. 
§ 1103 (West Supp. 2001).  

In any event, considering the entire record, the Board finds 
that there is no new and material evidence to reopen the 
appellant's claim.  Initially, the Board notes that the 
evidence received since the September 1998 Board decision is 
new, in that the specific statements were not previously 
before the Board.  However, the Board finds that the evidence 
is merely cumulative of evidence considered for the September 
1998 decision.  

Specifically, the lay statements from R.L.S. and S.M. 
indicate that they knew the veteran in service and knew that 
he smoked cigarettes.  The statement from F.A.F. relates that 
he knew the veteran from shortly after his separation from 
service and that he smoked cigarettes.  Evidence previously 
considered by the Board, i.e., service medical records and 
post-service treatment records, showed that the veteran 
smoked both during and after service.  Therefore, the lay 
statements are cumulative of evidence already of record.   

Similarly, the appellant alleges in her various written 
statements that the veteran began smoking in service, that he 
became addicted to cigarettes in service such that he 
continued to smoke after his separation, and that the cancer 
that resulted in death was caused by smoking.  Each of these 
allegations may be found in statements from the appellant 
already of record, including letters received in April 1998 
and July 1995.  Again, such evidence is therefore cumulative 
of evidence considered at the time of the September 1998 
Board decision.  

Finally, the June 2001 statement from the veteran's brother 
indicates that the veteran began smoking in service and 
continued smoking thereafter.  Again, such a statement, 
though offered by a different individual, is merely 
cumulative of evidence already of record.   

In conclusion, the Board finds that there is no new and 
material evidence within the meaning of VA regulation to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  
The appeal is denied.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



